— In a negligence action to recover damages for personal injuries, plaintiff appeals from a judgment of the Supreme Court, Orange County, entered December 2, 1970, in favor of defendant, upon the trial court’s dismissal of the complaint at the end of a jury trial. Judgment reversed and new trial granted, with costs to abide the event. The questions of fact have not been considered. The question whether there was a cautious alternative for plaintiff to take was one of fact. Munder, Acting P. J., Shapiro, Grulotta, Brennan and Benjamin, JJ., concur.